Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1: monitoring audio received via a microphone of a first device, wherein a plurality of devices, comprising a second device and a third device, are concurrently in an area in which audio from an entity is receivable; responsive to detecting a first trigger phrase in a first audio segment identified during the monitoring: selecting the second device but not the third device, from amongst the plurality of devices, based upon the first trigger phrase; generating a first electronic message comprising instructions to activate a microphone function of the second device; and transmitting the first electronic message, comprising the instructions to activate the microphone function of the second device, to the second device selected 
The above claims are deemed allowable given the complex nature of utilizing a main or first device to select another device from multiple in the vicinity of receivable audio and transmitting actionable commands to one device while excluding the others. The closest prior art combination would teach a main device with other nearby devices listening such that the probabilistic best matching ASR device is selected wherein ASR .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shires; Glen	US 20140229184 A1
Devices all listening in vicinity of user, action message sent to all devices

Sharifi; Matthew	US 20160217790 A1
Devices all listening in vicinity of user but action message is only processed by select device based on score/probability.

KANG; Ingyu et al.	US 20170263247 A1
Main device only listens, action data is sent to all devices if linked.

Phillips; Michael S. et al.	US 20110054900 A1
	Main device only listens, no other devices present, only a selected application is used, an application is not a device. Servers off-board.

LEE; Sang-Wook et al.	US 20180322870 A1
	Multiple device monitoring wake words.

Rosenberger; Theodore Alfred	US 8340975 B1
	Selection of devices based on location of user and probability matching, full-time listening, an early predecessor to modern home automation.

Devaraj; Christo Frank et al.	US 20180182389 A1
	Sharing data from one device to off-board devices.

Kusano; Mieko et al.	US 20170245076 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov